819 F.2d 1137Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re David CARR, Petitioner.
No. 86-8032.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1987.Decided May 26, 1987.

Before WIDENER, ERVIN and WILKINSON, Circuit Judges.
David Lee Carr, petitioner pro se.
PER CURIAM:


1
David Carr has applied to this Court for a writ of mandamus.  He requests, in part, that this Court direct the district court to "[d]eny the Writ of Habeas Corpus as meritless or grant a full and omnibus hearing before a real judge of the Court."    In addition he requests direction from the Court on how to exhaust his state remedies in West Virginia.


2
The district court has entered judgment in this case.  Carr v. Hendricks, C/A No. 86-480 (N.D.W.Va., Jan. 7, 1987).  Further, Carr has noted his appeal from the judgment.  Therefore, the petition for mandamus is moot.  Carr may raise in his appeal any claims concerning the propriety of the judgment.  Petitions for mandamus may not be used to circumvent the normal appellate process.   In re United Steelworkers of America, 595 F.2d 958, 960 (4th Cir.1977).


3
We deny Carr's motion for appointment of counsel.  Although leave to proceed in forma pauperis is granted, the petition for writ of mandamus is denied as being moot, and the action is dismissed.


4
DISMISSED.